Case 18-32033          Doc 32      Filed 01/30/20 Entered 01/30/20 12:19:03                 Desc Main
                                     Document     Page 1 of 1
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re: Kimberly & Jose Canales                    )            18 B 32033
                                                  )
                                                  )
                   Debtor(s)                      )            Judge Hunt

                NOTICE OF MOTION TO DISMISS AND CERTIFICATE OF SERVICE

Kimberly & Jose Canales                                          David Siegel
2309 Gaylord Rd.                                                 790 Chaddick Dr.
Joliet, IL 60435                                                 Wheeling, IL 60090

     Please take notice that on February 14, 2020 at 10:30 AM a representative of this office shall
                                                       nd
appear at the Joliet City Hall, 150 W. Jefferson St., 2 Floor, Joliet, IL and present the this motion.
    I certify that this office caused a copy of this notice to be delivered to the attorney through the
CM/ECF system and to the above listed debtor(s) through U.S. Mail on January 30, 2020.

                                                                          /s/
                                                               For Glenn Stearns, Trustee


                        MOTION TO DISMISS FOR CAUSE UNDER §1307(c)

      Now Comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case
pursuant to 11 U.S.C. §1307(c) and in support thereof, states the following:
        1. On November 14, 2018, the debtor(s) filed a petition under Chapter 13.
        2. On December 19, 2019, the creditor Cynthia Gasic filed an unsecured proof of claim in the
             amount of $250,000.00 based on personal injury from an alleged sexual assault by the
             Mr. Canales in 2017. The claim was filed after the claims bar date of January 23, 2019.
        3. The creditor Cynthia Gasic filed a lawsuit based on those allegations in May 2017, one-
             and-a-half years prior to the filing of this case.
        4. However, the debtors failed to list this creditor on their schedule of debts nor disclosed the
             pending lawsuit on their Statement of Financial Affairs.
        5. The creditor Cynthia Gasic has been deprived of her right to participate in the debtors’
             Chapter 13 case.
        6. The debtors have failed to be truthful to this Court, the Trustee, and their other creditors
             by not disclosing this creditor and lawsuit.
        7. The debtors have made false statements by not disclosing this creditor and lawsuit at their
             §341 meeting.
        8. The failure of the debtors to disclose this creditor, disclose the lawsuit, and deprive the
             creditor of notification of this Chapter 13 case is cause for dismissal under §1307(c).
      WHEREFORE, the Trustee prays that this case be dismissed pursuant to §1307(c) and for such
and further relief as this court deems proper.
                                                  Respectfully Submitted;
                                                  Glenn Stearns, Trustee

                                                             /s/
                                                  By: Gerald Mylander

Glenn Stearns, Chapter 13 Trustee
801 Warrenville Rd., #650
Lisle, IL 60532
630-981-3888
